.t                          Case 4:19-cr-00592-PSH Document 17 Filed 12/07/20 Page 1 of 4
AO 245B (Rev. 09/19)      Judgment in a Criminal Case
                          Sheet I
                                                                                                                                         hi,     SAS


                                             UNITED STATES DISTRICT COURT                                               ~ 7 2020
                                                              Eastern District of Arkansas
                                                                                                             JAMes
                                                                                                             By:_             cC
                                                                                                                                   e,/.CK, CLERK
                  UNITED STATES OF AMERICA                                 ~      JUDGMENT IN A CRIMINAL CASE 0 & clERK
                                      v.                                   )
                   CHELSIE WILLIAMS-PRICE                                  )
                                                                           )      Case Number: 4:19-CR-00592 PSH
                                                                           )      USM Number: 33081-009
                                                                           )
                                                                           )        Latrece Gray                                   - - -       --------
                                                                           )      Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)               Count 1 of Information
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                                                      Offense Ended
42 U.S.C.§1320d-6(a)(2)              Violating Health Insurance Portability and Accountability Act           2/10/2020               1
     and (b)(1)



       The defendant is sentenced as provided in pages 2 through          _ _4_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
 D The defendant has been found not guilty on count(s)

 D Count(s)         N/A                                     D is    Dare dismissed on the motion of the United States.
                   ------------
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defen<lant must notify the court and United States attorney of material changes in economic circumstances.




                                                                                          Patricia S. Harris, U.S. Magistrate Judge
                                                                          Name and Title of Judge


                                                                                                           12/7/2020
                                                                          Date
·AO 2458 (Rev. 09/19)
                          Case 4:19-cr-00592-PSH Document 17 Filed 12/07/20 Page 2 of 4
                        Judgment in a Criminal Case
                        Sheet 4--Probation
                                                                                                      Judgment-Page     2. ..   of
 DEFENDANT: CHELSIE WILLIAMS-PRICE
 CASE NUMBER: 4:19-CR-00592 PSH
                                                             PROBATION

 You are hereby sentenced to probation for a tenn of:
      One (1) year.




                                                      MANDATORY CONDITIONS
 1.  You must not commit another federal, state or local crime.
 2.  You must not unlawfully possess a controlled substance.
 3.  You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as detennined by the court.
            D The above drug testing condition is suspended, based on the court's detennination that you pose a low risk of future
                substance abuse. (check if applicable)
 4.  ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.   D You must participate in an approved program for domestic violence. (check if applicable)
 7.  D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
 8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                          Case 4:19-cr-00592-PSH Document 17 Filed 12/07/20 Page 3 of 4
·Ao 2458 {Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                       Judgment - Page --=-- of
 DEFENDANT: CHELSIE WILLIAMS-PRICE
 CASE NUMBER: 4:19-CR-00592 PSH
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution                                    AVAA Assessment*          JVT A Assessment**
 TOTALS            $ 25.00                   $                        $                     $                         $



 D    The determination of restitution is deferred until
                                                         -----
                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priori!)'. order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss***             Restitution Ordered      Priority or Percentage




 TOTALS                                $                           0.00        $                       0.00
                                                                                   ----------

 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36l2(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the              D fine   D restitution.
        D the interest requirement for the           D     fine    D restitution is modified as follows:

 * Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No.                I 15-299.
 ** Justice for ictims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 1 IOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
·AO 2458 (Rev. 09/19)
                          Case 4:19-cr-00592-PSH Document 17 Filed 12/07/20 Page 4 of 4
                        Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                                 Judgment -   Page   _4~_    of      4
 DEFENDANT: CHELSIE WILLIAMS-PRICE
 CASE NUMBER: 4:19-CR-00592 PSH

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     Ill   Lump sum payment of$           25.00    --           due immediately, balance due


             •     not later than                                      , or
             •     in accordance with
                                          •    C,
                                                     •    D,
                                                                  •     E, or     D    Fbelow; or

 B     •     Payment to begin immediately (may be combined with                 • c,       •    D,or     D F below); or
 C     D Payment in equal                              (e.g.. weekly. monthly. quarterly) installments of $                  over a period of
                             (e.g., months or years), to commence                        (e.g.. 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal            _ _ _ _ _ (e.g., weekly. monthly, quarterly) installments of $ ____ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E      D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,        30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

  F    •     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal mone!aT)' penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




  D    Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                        Joint and Several                Corresponding Payee,
        (including defendant number)                           Total Amount                         Amount                          if appropriate




  D     The defendant shall pay the cost of prosecution.

  D    The defendant shall pay the following court cost(s):

  D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (1) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AV AA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JV.TA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
